 


109 HR 3525 IH: To redesignate the street in the District of Columbia known as 16th Street Northwest as 
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3525 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Bonilla introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To redesignate the street in the District of Columbia known as 16th Street Northwest as Ronald Reagan Boulevard. 
 
 
1.DesignationThe street in the District of Columbia known as 16th Street Northwest shall be known and designated as Ronald Reagan Boulevard. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States or the District of Columbia to the street referred to in section 1 shall be deemed to be a reference to Ronald Reagan Boulevard.  
 
